EXHIBIT 10.2

FIRST AMENDMENT TO

EXCLUSIVE LICENSE AGREEMENT

THIS FIRST AMENDMENT (the “Amendment”) is made and entered into effective
June 16, 2008 (the “Effective Date”), by and between Cedars-Sinai Medical
Center, (“CSMC”) a California non-profit public benefit corporation with offices
at 8700 Beverly Boulevard, Los Angeles, California 90048, and ImmunoCellular
Therapeutics, Ltd., a Delaware corporation (formerly known as Optical Molecular
Imaging, Inc.) (“Licensee”), with offices at 21900 Burbank Boulevard, Third
Floor, Woodland Hills, California 91367, and amends that certain Exclusive
License Agreement between the parties dated November 17th, 2006 (“Original
License”). Capitalized terms used in this Amendment but not defined herein shall
have the meaning assigned to them in the Agreement, unless otherwise defined
here in this Amendment.

RECITALS

A. CSMC and Licensee entered into an Exclusive License Agreement (“Original
License”) dated November 17th, 2006, whereby CSMC granted to Licensee an
exclusive, worldwide license to conduct research in the Field of Use, and to
develop, manufacture, use and sell Products in the Field of Use, using the
Patent Rights and Technical Information in accordance with the terms and
conditions of the Original License.

B. Pursuant to Section 13.6 of the Original License, no change, modification, or
addition or amendment to the Original License is valid or enforceable unless in
writing and signed and dated by the authorized officers of the parties to be
bound thereby.

C. The parties desire to amend the Original License to add certain technology
called a novel epitope to CD133 that will be described in and will include all
of the claims made in a patent application that will be prepared and approved by
CSMC and Licensee (“New Technology”) developed by Dr. John Yu at CSMC as part of
the Patent Rights licensed to Licensee under the Original License, as further
described herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and in the Original License and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1. Section 1.10 (Patent Rights) is hereby amended to include any patent
applications existing or subsequently filed in any country covering the New
Technology and any patents that issue on such applications;

2. Section 1.12 (Technical Information) is hereby amended to include all of the
intellectual property and data related to the New Technology conceived or
reduced to practice prior to the date of this Amendment.

3. All of the existing Original License provisions shall apply to the New
Technology and products derived from said New Technology.



--------------------------------------------------------------------------------

4. In consideration for licensing the New Technology to Licensee, Licensee will
issue CSMC 100,000 shares of Licensee’s common stock as a non-refundable license
fee. These shares shall not be registered, but shall be eligible for public
resale commencing six months following their issuance in accordance with the
provisions of Rule 144 under the Securities Act of 1933.

5. This Amendment is a revision to the Original License only, it is not a
novation thereof. Except as otherwise provided herein, the terms and conditions
of the Original License shall remain in full force and effect. Upon the
Effective Date, each reference in the Original License to “this Agreement”,
“hereunder”, “herein”, “hereof” or words of like import referring to the
Original License shall mean and refer to the Original License as amended by this
Amendment.

6. Licensee reaffirms each of its representations and warranties set forth in
the Original License as if such representations and warranties were set forth in
full in this Amendment. Licensee also acknowledges to CSMC that, as of the date
of this Amendment, it is not in default under the Original License, nor has it
breached any of the provisions of the Original License. Licensee affirms to CSMC
that, as of the date of this Amendment, it does not have any defenses, offsets
or counterclaims against CSMC with respect to the Original License; provided,
however, that CSMC and Licensee acknowledge that (i) Licensee asked CSMC to
allow Licensee to work directly with TPIMS regarding the
non-academic/educational license rights and the option of TPIMS referenced in
Section 2.1(f) of the Original License, (ii) Licensee, to date, has not been
able to remove the TPIMS license rights and option, (iii) Licensee intends to
re-initiate its efforts to find a reasonable resolution of the issue with TPIMS
and (iv) even though Licensee has no current intention of pursuing a claim
against CSMC related to this, Licensee reserves its rights under Section 2.1(f)
to have CSMC and Licensee negotiate in good faith to determine whether a
reduction in the number of shares of Licensee’s common stock issued to CSMC as a
license fee under the Original License is reasonable and appropriate. CSMC has
not asserted any breach of the Original License by Licensee and, to the best of
its current knowledge, without internal or external investigation, is not aware
of any circumstances that would constitute such a breach by the Licensee.

7. Each of the parties hereto shall execute such further documents and
instruments, and do all such further acts, as may be necessary or required in
order to effectuate the intent and accomplish the purposes of this Amendment.

8. This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this First Amendment to the
Original License as of the day and year first above written.

 

“LICENSEE”: IMMUNOCELLULAR THERAPEUTICS, LTD., A DELAWARE CORPORATION By:   /s/
Manish Singh   Manish Singh, President & CEO

“CSMC”:

 

CEDARS-SINAI MEDICAL CENTER, A CALIFORNIA NONPROFIT PUBLICE BENEFIT CORPORATION

By:   /s/ Edward M. Prunchunas  

Edward M. Prunchunas

Senior Vice President & CFO

By:   /s/ Richard S. Katzman  

Richard S. Katzman

Vice President for Academic Affairs

ACKNOWLEDGED AND AGREED:

“INVENTOR”

By:   /s/ John Yu   John Yu, M.D.